OVERTON, Justice.
The First District Court of Appeal, in Cauthen v. State, 514 So.2d 75 (Fla. 1st DCA 1987), certified the following as a question of great public importance:
MAY THE QUANTITY OF DRUGS INVOLVED IN A CRIME BE A PROPER REASON TO SUPPORT DEPARTURE FROM THE SENTENCING GUIDELINES?
Id. We have jurisdiction. Art. V, § 3(b)(4), Fla.Const. We recently answered the same question in the negative in Atwaters v. State, 519 So.2d 611 (Fla.1988). Accordingly, we quash the decision of the First District in the instant case and remand for reconsideration consistent with our decision in Atwaters.
It is so ordered.
MCDONALD, CJ., and EHRLICH, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.